            Case 1:20-cv-05198-RA Document 23 Filed 09/17/20 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                         DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 9/17/2020


 SEAWOLF TANKERS INC.,

                             Plaintiff,
                                                                   No. 20-CV-5198 (RA)
                        v.
                                                                         ORDER
 LAUREL SHIPPING LLC,

                             Defendant.


 RONNIE ABRAMS, United States District Judge:

         On July 10, 2020, the Court issued an Order scheduling an initial conference for September

 18, 2020 at 2 PM. Dkt. 10. The Order directed the parties to submit a joint letter and a proposed

 case management plan by September 11, 2020. Id. The parties have not yet done so. They shall do

 so by the end of the day today, and/or shall inform the Court whether they seek an extension of the

 deadline to do so and an adjournment of the initial conference.

 SO ORDERED.

Dated:     September 17, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
